


110 HR 7121 IH: Rachel’s Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7121
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services,
		  acting through the Director of the National Institutes of Health, to make a
		  prize payment to the first person who develops a cure for clear cell sarcoma of
		  the tendons and aponeuroses.
	
	
		1.Short titleThis Act may be cited as the
			 Rachel’s Act of
			 2008.
		2.Prize payment for
			 curing clear cell sarcoma of the tendons and aponeuroses
			(a)AwardThe Secretary of Health and Human Services
			 acting through the Director of the National Institutes of Health (in this Act
			 referred to as the Secretary) shall award a prize payment of
			 $10,000,000 to the first person who, as determined by the Secretary, develops a
			 cure for clear cell sarcoma of the tendons and aponeuroses.
			(b)Group or
			 association of personsThe
			 Secretary may award the prize payment under subsection (a) to a group or
			 association of persons if the Secretary determines that such persons acted in
			 collaboration to develop a cure for clear cell sarcoma of the tendons and
			 aponeuroses.
			(c)Authorization of
			 appropriationsTo carry out this Act, there is authorized to be
			 appropriated $10,000,000 for the period of fiscal years 2009 through
			 2018.
			
